ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
No cited or discovered prior art anticipates each and every limitation of independent claim 1, 16 or 18.
The most relevant prior art is:
Yang (US 2010/0171621 A1): Yang discloses an electronic article surveillance (EAS) device, system and method, the device comprising a housing with EAS tag configured to resonate to provide a wireless response signal to a deactivator to trigger generation of a deactivation field by the deactivator and resonate to provide the wireless signal to a gate to trigger a gate alarm in response to a gate field. The device also comprising tamper detection circuitry disposed within the housing, the tamper detection circuitry is configured to trigger a sounder to emit an alarm sound in response to receiving the tamper signal from the tamper sensor; that when the tag is activated (armed) through IR or radio communication, but when the tag is disarmed (through IR or radio communication), the tag may be removed without sounding the alarm.
Yang does not specifically disclose: (a) that deactivation field/signal is triggered based on a resonating signal from the tag device (indicating a proximate tag), (b) generation of the deactivation signal based on the deactivation field having at least a threshold power level, or (c) that the same frequency is used for gate detection, tag deactivation and tamper alarm deactivation (disarming).
Hall (US 2010/0171619 A1): Hall discloses an EAS deactivator, and in particular: (a) use of a traditional EAS marker detector in which the EAS tag responds (resonates) to an interrogation signal, and where the responding signal is used to trigger the deactivation sequence [Fig. 1; Para. 0005, 0024, 0027].
Forster (US 2013/0105584 A1): Forster disclose a dual mode chip and tag having both RFID and EAS capabilities wherein: (c) the EAS tag may be disabled either via a UHF RFID interface or set/deactivated by a signal level by a proximate standard EAS deactivator above a threshold level.
No reasonable combination of known or cited prior art suggests or renders obvious all of the limitations of independent claims 1, 16, 18:
No specific reference has been found which teaches use of the same frequency for gate detection, deactivator presence sensing, tag deactivation, and tag alarm deactivation.
The use of a same frequency for gate detection and deactivation is well known in the art, but the generally used mechanism for deactivation is to provide a signal large enough to cause an short or open circuit in the tag communication circuit to permanently or temporarily render communication capability ineffective (see for example Forster (US 2013/0105548 A1) cited previously.  This tag deactivation mechanism, is unrelated to tamper alarm disarming or deactivation.  References (such as Yang) teach use of a different, or common different frequency or mode for tag and tamper deactivation.  No specific reference has been found which teaches use of the same frequency for gate detection, 
Independent claims 16 and 18 recite similar features as for claim 1 and art allowable for the same reasons
Dependent claims 2, 5-15, 17, 19 and 20 are allowable at least because they each depend from an allowable claim.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/STEPHEN R BURGDORF/Primary Examiner, AU2684